
	

113 HRES 540 IH: Supporting the goals and ideals of National Nurses Week on May 6, 2014, through May 12, 2014.
U.S. House of Representatives
2014-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 540
		IN THE HOUSE OF REPRESENTATIVES
		
			April 3, 2014
			Ms. Eddie Bernice Johnson of Texas (for herself, Mr. Joyce, Ms. Shea-Porter, and Mr. Coffman) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Supporting the goals and ideals of National Nurses Week on May 6, 2014, through May 12, 2014.
	
	
		Whereas since 1991, National Nurses Week is celebrated annually from May 6, also known as National
			 Recognition Day for Nurses, through May 12, the birthday of Florence
			 Nightingale, the founder of modern nursing;
		Whereas National Nurses Week is a time of year to reflect on the important contributions that
			 nurses make to provide safe, high-quality health care;
		Whereas nurses are known to be patient advocates, acting fearlessly to protect the lives of those
			 under their care;
		Whereas nurses represent the largest single component of the health care profession, with an
			 estimated population of 3,100,000 registered nurses in the United States;
		Whereas nurses are leading in the delivery of quality care in a transformed health care
			 system that improves patient outcomes and safety;
		Whereas the Institute of Medicine’s Future of Nursing report has called for the nursing profession
			 to meet the call for leadership in a team-based delivery model;
		Whereas when nurse staffing levels increase, the risk of patient complications and length of
			 hospital stays decrease, resulting in cost savings;
		Whereas nurses are experienced researchers, and their work encompasses a wide scope of scientific
			 inquiry including clinical research, health systems and outcomes research,
			 and nursing education research;
		Whereas nurses provide culturally and ethnically competent care and are educated
			 to be sensitive to regional and community customs of persons needing care;
		Whereas nurses are well-positioned to provide leadership to eliminate health care disparities that
			 exist in the Nation;
		Whereas nurses are the cornerstone of the public health infrastructure promoting healthy lifestyles
			 and educating communities on disease prevention and health promotion;
		Whereas nurses are strong allies to Congress as they help inform, educate, and work closely with
			 legislators to improve the education, retention, recruitment, and practice
			 of all nurses and, more importantly, the health and safety of the patients
			 they care for; and
		Whereas increased Federal and State investment is needed to support programs such as the Nursing
			 Workforce Development Programs (Title VIII, Public Health Services Act)
			 that celebrate their 50th anniversary in 2014, which bolster the nursing
			 workforce at all levels, to increase the number of doctorally prepared
			 faculty members,  and to educate more nurse research scientists who
			 can discover new nursing care models to improve the health status of the
			 Nation’s diverse population: Now, therefore, be it
	
		That the House of Representatives—
			(1)supports the goals and ideals of National Nurses Week, as founded by the American Nurses
			 Association;
			(2)recognizes the significant contributions of nurses to the health care system of the United States;
			 and
			(3)encourages the people of the United States to observe National Nurses Week with appropriate
			 recognition, ceremonies, activities, and programs to demonstrate the
			 importance of nurses to the everyday lives of patients.
			
